 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARATHON FUNDING SERVICES INC.,
     et al.,
 9                                                         Case No. C19-0828-JCC
                               Plaintiffs,
10                                                         ORDER
            v.
11
     LOUIS J. BERG, et al.,
12
                               Defendants.
13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

     Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
15
     record, the Court finds and ORDERS:
16
            (1)     The Court ADOPTS the Report and Recommendation (Dkt. No. 11);
17
            (2)     Plaintiffs’ in forma pauperis applications (Dkt. Nos. 8, 9) are DENIED;
18
            (3)     Plaintiffs shall pay the filing fee within 30 days from the date of this order, or
19   their complaint will be dismissed;

20          (4)     The Clerk is directed to send copies of this order to the parties and to Judge

21   Peterson.

            //
22
            //
23


     ORDER
     C19-0828-JCC
     PAGE 1
 1          Dated this 2nd day of August, 2019.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     C19-0828-JCC
     PAGE 2
